..           Case: 5:19-cr-00772-SO Doc #: 1-2 Filed: 12/18/19 1 of 1. PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION
                                                                                 F!Lt���.gP.��fn�URT
                                                                                MAR - 7
                                                                           y·JAME
                                                                                              2018
                                                   UNDER SEAL          B
                                                                                    s N. H
                                                                                           ATTEN
        UNITED ST ATES         AMERICA                                                             ,   Clerk
                          OF                                               ·    "'7
                                                   Criminal Indictment         'fC---         Denuty c:1. '<
               v.


        JOE L. FLETCHER
                                                   No.   1 : 18-C R-069

     THE GRAND JURY CHARGES THAT:



        On a date unknown, but on or between January 5, 2018 and January 29, 2018,

     in the Northern District of Georgia, the defendant, JOE L. FLETCHER, an inmate

     of the United States Penitentiary in Atlanta, Georgia, a prison as defined in Title

     18, United States Code, Section 1791(d)(4), did knowingly possess a prohibited

     object, to wit: a telephone or other communication device using commercial

     mobile service, in violation of Title 18, United States Code, Sections 1791(a)(2),

     1791(b)(4) and 1791(d)(1)(F).


                                               A                                           BILL




                                                          FOREPERSON




       Assistant Uni ed States Attorney
     Georgia Bar No. 155089


     600 U.S. Courthouse
     75 Ted Turner Drive SW
     Atlanta, GA 30303
     404-581-6000; Fax: 404-581-6181
